Case 7:19-mj-01029 Document l Filed on 05/04/19 in TXSD Page 1 of 2

 

 

 

 

 

Ao 91 (R¢v s/on criminnr‘ _" , deas COu\’l
United States District Court _MAY` `. 4 2019
soUTI-ERN . DI sTRIcT oF TExAs _
MCALLEN DIVISION - navid J. Bradrey, clerk
UNlTED STA;.ES 0F AMERlCA . v l CR|M|NAL CoMpLA"YQ-T

Juan De Dios Martinez-Vela PR/~ciPAL _ t Case Number:

united states citizen - YOB. 1981 - . M-1Q- 102-q -M

(Nluncand Address of Delcndant)

l, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about __ng_Z,_ZQJ_S___ 'in ___J:lidalgn__ CO\lnty, in

the Southern n District of Texas defendants(s) did,
(Track Stalutory Language of O_ffense) » '

knowing or in reckless disregard of the fact that Neri Manchame and Evelin Yaneli Galza-Pontaya, both
citizens of Honduras, who have entered the United States' ln violation of lawl did knowingly transport, or
move or attempted to transport said aliens m furtherance of such violation of law within the United Shtes,
that is, from a location near Hidalgo,Texas to another location near Per'\ims, Texas, by means of a motor
vehicle.

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(il) FELONY
l further state that I am a(n) U.S. Senior Border Patrol Agent and that this complaint is based on the
following facts: l

On May 2, 2019, Border Patrol Agents assisted a Texas Department of Public Safety Trooper on a traffic
stop in Per')itas, Texas. Border Patrol Agents arrived and determined that Troopers had interrupted a
human smuggling event in progress. The Trooper told the agent that he stopped the vehicle for failure
to drive in a single lane and for following too'closely to another vehicle.

SEE ATTACHED

Continued on the attached sheet and made a part of this complaint: l:|\Yes [:l No

/S/ Ernie E. Be@llo
Signature ol Complainant

Submitted by reliable electronic means, sworn to and attested to _ _
telephonicallyper Fed. R. Cr. P. 4.1, and probable cause found on:‘ Ernie E_ gerg°"o Seni°r patrol Agent

 

Printed Name of_Compiai_nant k
May4, 2019 3 4 p m at McAllen,Texas ’ ~ : '~l" "
Date City and St`ate

Peter E. ormsby , u. s. Maglsuate Jud§g /`0@:‘/1/‘/`/`&2`
_ Name and Tille of Judicial Offlcer Signatune of Judicial Offlcer

 

 

 

Case 7:19-mj-01029 Document 1 Filed on 05/04/19 in TXSD Page 2 0f>2

'UN|TED STATES DlSTR|CT CO'URT
SOUTHERN DlSTR|CT OF TEXAS
McALLEN, TEXAS

A'ITACHMENT TO CRIM|NAL CO_MPLA|NT:

M-19-/O'Z‘l-M
RE: Juan De Dios Martinez-Vela

CONT]NUATION:

The Border Patrol Agent (BPA) arrived at the scene and identified the driver as Juan De Dios
MARTINEZ-Vela, a United States Citizen. The BPA conducted an immigration inspection on the
two rear seat occupants and determined that both_were illegally present in the United States. All
subjects were taken to the McAllen Border Patrol Station for further questioning ~

PRINCIPAL STATEMENT: (MARTINEZ)

Juan De Dios MARTINEZ-Vela, a United States Citizen, was advised of his Miranda Rights and
agreed to provide a sworn statement

MARTINEZ stated that his friend asked him to drive his vehicle to go pick up two illegal aliens.
MARTINEZ stated that he knew both subjects were illegally present in the U S. MARTINEZ
' stated that he transported the illegal aliens for $140 per each alien.

MATERIAL WITNESS STATEMENT: (MANCHAME)

Neri MANCHAME, an Honduran national, was advised of his Miranda Rights and agreed to
provide a sworn statement.

MANCHAME stated that he paid $4,000 to cross into the United States, but was to pay a total of
$10,000 to get to his final destination. MANCHAME stated he spoke with the driver via cell
phone while he was in Mexico. Once in the U.S., MANCHAME stated that he and GARZA
boarded a gray car. The driver (MARTINEZ) then asked both MANCHAME and GARZA for
money, but they did not pay

MANCHAME was able to identify MARTINEZ as the driver of the vehicle through an official
photo lineup.

MATERIAL WITNESS STATEMENT: (GARZA)

Evelin GARZA-Pontaya, an Honduran national, was advised of her Miranda Rights and agreed to
provide a swom statement.

GARZA told agents that she was charged $5, 500 to be smuggled to San Ant`onio`, Texas_. G_ARZA}'_[;',: j

described the vehicle she got into as a white or gray car. She also stated that the driver t
(MARTINEZ) provided her and her uncle (MANCHAME) with food.

GARZA was able to identify MARTINEZ as the driver of the vehicle through an official photo '
lineup.

Page 2

